Citation Nr: 0507618	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-05 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $45,792.99, 
including the issue of the validity of the creation of the 
debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the Regional Office must first 
fully review the debt's validity and, if the office believes 
the debt to be valid, prepare a written decision fully 
justifying the validity of the debt.  At that point, the 
veteran's request for waiver should be referred to the 
Committee on Waivers and Compromises.  If waiver is denied, 
the veteran must be informed of his or her right to appeal 
both decisions to the Board of Veterans Appeals.  VAOPGCPREC 
6-98.  See also Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); Narron v. West, 13 Vet. App. 223 (1999); 38 C.F.R. § 
1.911(c).

The veteran has disputed the validity of the debt owed by him 
to VA, but has not been provided a reasonable accounting of 
creation of the debt from which he might determine whether 
the creation of the debt was in error.  The creation of the 
debt in this matter would appear to be complex, as 
calculation of the debt involves the veteran's divorce, 
incarceration, and an apportionment.  He has only been 
notified that he owes $45,792.99, in a November 2001 letter 
form the debt management center to him, and in a January 2003 
Statement of the Case that the debt was related in some 
general way to changes in his benefits resulting from his 
incarceration beginning February 1, 2000, and his October 
1999 divorce.  The January 2003 Statement of the Case did not 
even enumerate or discuss the amount of the debt owed.  
Clearly, the Regional Office has not fully reviewed the 
debt's validity and prepared a written decision fully 
justifying the validity of the debt.  See VAOPGCPREC 6-98.  

Only the matter of the issue of validity of the debt has been 
adjudicated.  In the veteran's December 2001 notice of 
disagreement with the November 2001 initial notice from the 
VA of the amount of the overpayment created, he stated 
explicitly that "I cannot pay this debt, and ask that you 
adjust the importionment [sic] fairly so that this debt can 
be paid."  In his subsequent writings, he has clearly 
described his own financial hardship, his severe level of 
service-connected disability, and that "I did everything in 
my power to inform [the RO] of my incarceration and apply for 
an [ap]portionment."  The Board finds that these contentions 
give rise to a claim for waiver of recovery of any 
overpayment created.  If the RO continues to find the debt to 
be valid, at that point, the veteran's request for waiver 
should be referred to the Committee on Waivers and 
Compromises.  If waiver is denied, the veteran must be 
informed of his or her right to appeal both decisions to the 
Board of Veterans Appeals.  VAOPGCPREC 6-98.  See also 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. 
West, 13 Vet. App. 223 (1999); 38 C.F.R. § 1.911(c).

The Board notes that the RO in adjudicating this matter has 
not acknowledged factors which may weigh in his favor in 
adjudication of this claim, as follows.  The veteran's former 
wife informed the RO in writing in October 1999 of their 
divorce and of the veterans' incarceration in October 1999 
and requested an apportionment.  An undated report of contact 
prepared in October or November 1999 with the veteran's 
former wife again noted that the veteran had been 
incarcerated.  A November 1999 report of contact between the 
incarcerating facility and the RO clearly demonstrates that 
the RO was aware that the veteran was incarcerated.  In a 
December 1999 letter to the RO from the veteran's ex-wife she 
gave the specific date of their divorce and again stated that 
the veteran was incarcerated and requested an apportionment.  
The RO acknowledged in a December 1999 letter that it had 
received information that the veteran may have been 
incarcerated and that this could result in an overpayment of 
benefits.  In December 1999 the veteran informed the RO in 
writing that his ex-wife took money (to include Social 
Security and VA compensation benefits) from his bank account 
as needed.  In January 2000 the veteran again wrote to the RO 
to inform it that he was in prison and divorced and that any 
creation and enforcement of recovery of an overpayment could 
threaten his ex-wife's and children's financial viability.  
In a February 2000 letter the RO again received information 
that the veteran was in prison.  The Board notes that the 
date from which the creation of the debt is indicated by the 
RO to be attributable to his divorce is October 1999, and the 
date from which the creation of the debt attributable to his 
incarceration is indicated by the RO to be February 2000.  
The veteran again wrote the RO regarding the matters of his 
incarceration, his divorce, and supporting his wife's request 
for an apportionment in November 2000.  He explicitly listed 
the amount of compensation he was receiving in that letter, a 
level of compensation far in excess of the 10 percent limit 
for veterans incarcerated due to a felony conviction.  The 
veteran again wrote to the RO regarding these matters in July 
2001.  The RO appears to have initiated no substantial action 
with respect to these matters until July 2001.  The Board 
would expect that a fair adjudication of this matter would 
include acknowledgment of the foregoing.  The January 2003 
Statement of the Case in this matter reads as though the RO 
was first informed of the veteran's incarceration by an 
independent source in July 2001 and was first informed of the 
divorce in October 2001.  In fact the RO was informed of both 
events in October 1999 and repeatedly and frequently 
thereafter by both the veteran and his ex-wife.

Finally, new evidence was received with the veteran's 
February 2003 VA Form 9, after issuance of the January 2003 
Statement of the Case.  The evidence further documents the 
veteran's efforts to keep the RO apprised of his divorce, 
incarceration, and support of his wife's request for an 
apportionment for their children.  Issuance of a Supplemental 
Statement of the Case acknowledging this newly received 
evidence is required.  See 38 C.F.R. § 19.31.    
    
Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
of entitlement to waiver of recovery of 
an overpayment of compensation benefits 
in the calculated amount of  $45,792.99, 
including the matter of whether the 
overpayment was properly created, with 
consideration of all relevant evidence of 
record.
 
All future adjudication of the issue 
should be in compliance with VAOPGCPREC 
6-98.  This should include a written 
decision fully justifying the validity of 
the debt, and, if a debt is found to be 
valid in part or in full, the veteran's 
request for waiver should be referred to 
the Committee on Waivers and Compromises.  
The creation of the debt in this matter 
would appear to be complex, as 
calculation of the debt involves the 
veteran's divorce, incarceration, and an 
apportionment.  If a waiver is denied, 
the veteran must be informed of his right 
to appeal both decisions to the Board of 
Veterans Appeals.

2.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the January 
2003 Statement of the Case (SOC), and 
including the matter of whether, to 
include the extent to which, the debt was 
properly created.  A reasonable period of 
time for a response should be afforded.

The RO should issue an SOC on the issue 
of waiver of recovery of an overpayment, 
and/or a Supplemental Statement of the 
Case (SSOC) on the issue of creation of 
the debt, as appropriate based on the 
procedural history of the case subsequent 
to this remand.  The SOC and/or SSOC 
should contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the January 2003 SOC.  

If a rating decision, SOC, or SSOC on the 
issue of waiver of recovery of an 
overpayment is issued, the veteran must 
be clearly informed any action required 
of him to perfect an appeal of this issue 
to the Board.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

